HUME, Judge,
concurring in part and dissenting in part.
I agree with the disposition of issues in Part I and Part II A of the majority’s opinion. However, I disagree with the majority’s determination that the trial court erred in granting summary judgment for the principal amount of the $42,500 promissory note executed by Cassidy.
Once a summary judgment movant makes a convincing showing that genuine issues of fact are lacking, C.R.C.P. 56(e) requires the opposing party to demonstrate by affidavit or otherwise, the existence of relevant and specific facts that present a genuine factual controversy. McLaughlin v. Allen, 689 P.2d 1169 (Colo.App.1984). C.R.C.P. 56(e) requires that affidavits supporting or opposing a summary judgment motion be made on personal knowledge, and that they set forth facts admissible as evidence.
Schultz’s affidavit, from which the majority gleans the existence of material issues of disputed fact concerning the $42,-500 note, contains no averments based upon his personal knowledge that payments were made on that note. Schultz’s averments reflect only his speculation that a payment on the $42,500 note might have been made. Moreover, his averments rest solely upon hearsay representations purportedly made by bank officers that they intended to use proceeds from other loans to keep his existing loans current. Schultz did not aver, nor could he testify, that such proceeds were in fact applied to pay principal or interest on the Cassidy notes.
Accordingly, I would affirm the summary judgment as to the principal amount of both of the loans because defendant did not demonstrate the existence of any admissible evidence of facts tending to show payment of either of those obligations. I would limit the reversal to the issue of the amount of interest accrued, and direct further proceedings only as to that issue.